Citation Nr: 0525064	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-00 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected bilateral degenerative 
osteoarthritic hips.  

2.  Entitlement to an effective date prior than October 19, 
2001 for a service-connected for bilateral degenerative 
osteoarthritic hips.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1943 
to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In April 2005, the Board remanded this claim to the RO for 
additional development.  In July 2005 the veteran and his 
wife appeared before the undersigned Acting Law Judge and 
gave testimony in support of his claim.  The case is now 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's bilateral degenerative osteoarthritic hips 
disability is manifested by complaints of pain and 
tenderness.  Motion of the right hip is full and flexion of 
the left hip is to 25 degrees.  

3.  On October 19, 2001, the RO received a request from the 
veteran for service connection for disability characterized 
as rheumatic left leg, and a rating decision dated in July 
2002 granted service connection for bilateral degenerative 
osteoarthritis hip effective October 19, 2001.  




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for bilateral degenerative osteoarthritic hips 
have not been met.  38 U.S.C.A.§§ 1155 (West 2002); 38 C.F.R. 
§§ 4.14, 4.20, Part 4, Diagnostic Codes 5003, 5251, 5252 
(2004). 

2.  The requirements for an effective date prior to October 
19, 2001, for the grant of service connection for bilateral 
degenerative osteoarthritic hips have not been met. 38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.


Notice

The Board notes that a VA letter issued In November 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim for service connection, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any medical evidence he had that pertains to the 
claim.   A General Counsel opinion states that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim but 
arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.  Rather, VA need only take the proper 
action in accordance with 38 U.S.C.A. § 5104. In this case, 
the veteran's appeal arises out of his claim for service 
connection for a hip disability.  The VCAA letter was sent in 
regard to that issue.  The veteran was notified of the rating 
decision which granted his claim for service connection. His 
appeal of the evaluation relates to that claim, but arises 
after the beginning of the claims process. The veteran was 
provided with notice of the decision in July 2002, and the 
notice included an explanation of the procedure for obtaining 
review of the decision.  A statement of the case issued in 
December 2002 provided the veteran with the applicable rating 
criteria regarding his hip disability, a statement of the 
reasons for the decision to award the particular evaluation, 
and a summary of the evidence considered by the Secretary.  
38 U.S.C.A. § 5104.  As such, the Board finds that the letter 
satisfied VA's duty to notify the appellant, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

In November 2003 a letter apprised the appellant of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II.  Here notice was provided after 
the initial denial of the claim.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the appellant 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the appellant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  It is noted 
that when the veteran was examined in March 2004, the 
examiner noted that formal function examination might be in 
order.  The Board finds that remanding this case for an 
additional examination is not necessary since the examination 
report adequately addresses the evidence necessary to 
evaluate the veteran's claim.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Increased Initial Evaluation

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Diagnostic Code 5003 (degenerative arthritis) requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 38 
C.F.R. Part 4 (2004).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under this code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. Part 4, Diagnostic Code 5254 (2004).  
However, there is no indication of flail hip joint in the 
instant case for either hip.  Thus, this criteria is not for 
application.

Impairment of the thigh with limitation of motion is rated 
under: Diagnostic Code 5251 for limitation of extension; 
Diagnostic Code 5252 for limitation of flexion; and, 
Diagnostic Code 5253 for limitation of abduction or rotation. 
38 C.F.R. Part 4 (2004).  Per Plate II, of 38 C.F.R. § 4.71 
(2004), normal range of motion for flexion of the hip is 0 - 
125 degrees, and normal range of motion for abduction of the 
hip is 0 - 45 degrees.  

Finally, ankylosis of the hip is rated under Diagnostic Code 
5250.  Under DC 5250, hip ankylosis in favorable flexion at 
an angle between 20 and 40 degrees with slight adduction or 
abduction warrants a 60 percent evaluation; a 70 percent 
evaluation may be assigned with intermittent ankylosis.  A 90 
percent evaluation may be warranted for unfavorable 
ankylosis, with the foot not reaching the ground and 
necessitating crutches.  38 C.F.R. Part 4 Diagnostic Code 
5250 (2004).  


Merits of the Claim

The veteran was granted service connection for a bilateral 
hip disability in July 2002, and a 20 percent evaluation was 
assigned.  He contends that a rating beyond 20 percent is 
warranted for the disability.  Having reviewed the record for 
the entire appeal period, including the hearing testimony 
offered by the veteran during his RO hearing and before the 
undersigned, the Board finds that an increase beyond 20 
percent is not warranted.  This finding is based on VA 
examination reports and outpatient treatment records which 
fail to identity manifestations sufficient to support a 
rating beyond that currently assigned.  

When the veteran was examined by VA in April 2002, only the 
left hip was evaluated.  The veteran complained of soreness 
and tenderness and the following motion ranges were recorded:
Flexion to 125 degrees; adduction to 25 degrees; abduction to 
35 degrees with pain; external rotation 40 to 60 degrees with 
pain at the extremes.  Leg lengths were normal and there was 
no deformity.  The diagnosis was, left hip strain with 
arthritis.  

On VA examination in March 2004, the veteran complained of 
pain.  Motion was documented as follows:
Right Hip-external rotation to 50 degrees; internal rotation 
to 10 degrees; flexion to  125 degrees; and abduction to 45 
degrees.
Left Hip-external rotation to 40 degrees; internal rotation 
to 3 degrees; flexion to  25 degrees; and abduction to 25 
degrees.  There was tenderness to palpation over the sciatic 
notch of the left hip.  X-rays showed mild degenerative joint 
disease of bilateral hips and that was the examiner's 
diagnosis.  

In order to assign a rating beyond the currently assigned 20 
percent based on impairment of motion, the record would have 
to show thigh flexion limited to 20 degrees or ankylosis of 
the hip.  As noted above, these findings have not been 
documented on examination.  Thus a rating beyond 20 percent 
is not warranted for the bilateral disability.  Neither could 
a higher evaluation be assigned under any other potentially 
applicable code.  As noted above, there is no indication of 
flail hip and no showing of ankylosis.  In addition, the 
Board notes that the April 2002 examiner noted that there was 
no shortening indicative of a consideration under DC 5275.  
Nor would the veteran benefit if separate ratings were 
assigned for the left and right hips.  As noted above, 
examination of the right hip shows motion readings as to 
flexion of the thigh and extension of the thigh that would 
not support a compensable evaluation under the above noted 
codes, and the findings as to the left hip support no more 
than a 20 percent rating.  

In addition, the Board has considered 38 C.F.R. §§ 4.45 and 
4.59, and finds that there is no credible evidence that pain 
on use of the hip during this time period resulted in 
limitation of motion to such a degree that a higher rating is 
warranted under the limitation of motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, supra.  In addition, on examination 
in March 2004, the veteran had 5/5 strength in all movements 
of the hip.  The examiner noted that internal and external 
rotation were limited at the left hip due to pain and that 
joint function did not appear to be limited by fatigue or 
weakness.  Any functional impairment experienced is 
considered in the 20 percent rating assigned.  Thus, a rating 
in excess of 20 percent for the bilateral hip disability 
based on limitation of motion is not warranted for this 
appeal period.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action, indicating an attempt 
to apply for one or more benefits under laws administered by 
the VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some other person 
acting as next friend of a claimant who was not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).

Generally, the effective date of an award based on an 
original claim, a claim reopened after a final adjudication, 
or a claim for increased compensation, dependency and 
indemnity compensation or pension shall be fixed in 
accordance with the facts found, which shall not be earlier 
than the date of receipt of an application.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.400.  However, if the claim is 
received within one year after separation from service, the 
effective date of an award of disability compensation shall 
be the day following separation from active service.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Based on this record, the Board finds that the RO was correct 
in assigning October 19, 2001 as the effective date for the 
grant of service connection for bilateral degenerative 
osteoarthritic hip.  The record shows that that claim was the 
first claim for service connection for bilateral degenerative 
osteoarthritic hip in the record, and was not received within 
one year after separation.  There is nothing in the record 
that could be construed as a claim for this benefit prior to 
October19, 2001.  In fact, at his hearing before the 
undersigned, the veteran testified that prior to October 19, 
2001, he had not ever filed a claim for arthritis of the 
hips, and that this was his first claim.  

Consequently, the Board finds that the RO was correct in 
assigning October 19, 2001, as the effective date for the 
grant of service connection for bilateral degenerative 
osteoarthritic hip.  Therefore, veteran's claim for an 
effective date prior to that date is not established.  




ORDER

An increased initial disability rating in excess of 20 
percent for bilateral degenerative osteoarthritic hips is 
denied.  

An effective date prior to October 19, 2001, for the grant of 
service connection for bilateral degenerative osteoarthritic 
hip is denied. 


	                        
____________________________________________
	RAYMOND FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


